Citation Nr: 1213897	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for left lower extremity radiculopathy on a schedular basis.

2.  Entitlement to an initial disability rating greater than 10 percent for left lower extremity radiculopathy on an extra-schedular basis under 38 C.F.R. § 3.321(b).

3.  Entitlement to an increased disability rating greater than 40 percent for intervertebral disc syndrome (IVDS) and herniated disc of the lumbar spine on an extra-schedular basis under 38 C.F.R. § 3.321(b).

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to April 1985.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In addition, during the course of the increased rating appeal, the Veteran has submitted allegations and evidence of unemployability due to service-connected disabilities.  See September 2006 Notice of Disagreement (NOD); February 2007 VA Form 9; April 2008 TDIU application.  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Board emphasizes that at this juncture, the RO has already developed the TDIU issue (see, e.g., September 2007 VCAA letter), as well as adjudicated it (see April 2008 and July 2008 rating decisions). Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

This case previously reached the Board in August 2009.  In an August 2009 decision, the Board denied entitlement to an increased disability rating greater than 40 percent for lumbar spine IVDS and denied entitlement to an initial disability rating greater than 10 percent for left lower extremity radiculopathy. The Board denied both of these increased rating issues on a schedular basis, and also determined that an extra-schedular referral under 38 C.F.R. § 3.321(b) was not appropriate for each issue.  

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2011 Memorandum Decision, the Court affirmed the Board's denial of an increased disability rating greater than 40 percent for IVDS of the lumbar spine on a schedular basis, so this issue is no longer before the Board.  

However, pursuant to the July 2011 Memorandum Decision, the Court vacated the Board's decision as to the following issues: (1) entitlement to an initial disability rating greater than 10 percent for left lower extremity radiculopathy on a schedular basis; (2) entitlement to an initial disability rating greater than 10 percent for left lower extremity radiculopathy on an extra-schedular basis under 38 C.F.R. § 3.321(b); and (3) entitlement to a disability rating greater than 40 percent for IVDS and herniated disc of the lumbar spine on an extra-schedular basis under 38 C.F.R. § 3.321(b).  The Court remanded these issues to the Board for further development consistent with the Court's instructions, as discussed further below. 

Upon return from the Court, the Board sent a letter to the veteran in January 2012 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 1304 (2011).  The Veteran did not respond to the letter.  Therefore, the case is again ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per the Court's July 2011 Memorandum Decision, the Court instructed the Board to do the following: (1) provide adequate reasons and bases for its determination that the Veteran was not entitled to an initial disability rating greater than 10 percent for left lower extremity radiculopathy on a schedular basis; (2) provide adequate reasons and bases for its determination that an extra-schedular referral to the Director of Compensation and Pension Service is not warranted under 38 C.F.R. § 3.321(b) for the lumbar spine and left lower extremity radiculopathy disabilities; and (3) address whether the Veteran is entitled to a TDIU as part of his increased rating claims as raised by Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

However, in order to effectuate the Court's request, the Board finds that additional development of the evidence is required.

First, the Veteran must be scheduled for a VA examination to rate the current severity of his service-connected lumbar spine and lower extremity radiculopathy disorders.  His last VA examination for his service-connected disabilities was in March 2008, over four years ago.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  This examination is being requested to provide recent evidence as to whether the Veteran's lower extremity radiculopathy is mild, moderate, moderately severe, or severe in severity.  For purposes of entitlement to a TDIU, the VA examiner must also assess whether the Veteran's service-connected disorders, standing alone, prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders or advancing age.  See 38 C.F.R. § 4.16.  

Second, the Veteran's VA treatment records on file date to July 2008.  So if he has since received additional relevant treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, after completion of the above VA examination, the Board is referring the issues of entitlement to increased ratings for lumbar spine and radiculopathy disabilities and entitlement to a TDIU to Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. 38 C.F.R. § 3.321(b)(1) and 38 C.F.R § 4.16(b).  In this regard, in the July 2011 Memorandum Decision, the Court instructed the Board to refer the increased rating claims for the lumbar spine and lower extremities to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1), if warranted by the evidence.  

In the present case, the Board concludes that referral of the increased rating claims to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  In addition, for purposes of entitlement to a TDIU, there is some probative evidence of record that the Veteran may be unable to currently secure and follow a substantially gainful occupation due to his service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  

With regard to referral under § 3.321(b)(1), as the Court recently explained in Thun v. Peake, 22 Vet. App. 111, 115 (2008), a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

When comparing the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the rating schedule for the disabilities, some of the manifestations of his service connected lumbar spine and lower extremity radiculopathy disabilities are not listed by the rating criteria.  Thun, 22 Vet. App. at 115-116.  In fact, the Court in its July 2011 Memorandum Decision discussed the following additional manifestations contained in VA, private, and lay evidence of record, but not listed in the rating criteria: the Veteran cannot sit for greater than half an hour and then will have to lie down; his legs give out on him when he has a sharp pain that radiates down his legs, which will occur every other day (and that he has fallen); he has intense spasticity involving the lumbar paravertebral musculature; he has weakness in his quadriceps muscles and feet; and his medications impair his decision-making abilities.  The March 2008 VA examination discussed in detail these particular manifestations of his service-connected low back and radiculopathy disabilities and other relevant manifestations as well. 

There may also be some evidence of "marked" interference with employment due to his service-connected disabilities, although this is not yet entirely clear.  See 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  The Veteran says he stopped working in early 2006, but his employer in a completed March 2008 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) did not confirm the Veteran's assertions as to why his employment ended. 
The evidence at this juncture as to his employment is simply mixed.    

In summary, since the Veteran's symptomatology meets steps one and two that are outlined in Thun, according to step three the case must be referred to the Director of Compensation and Pension to determine whether the Veteran is entitled to an extra-schedular rating under § 3.321(b)(1).  Thun, 22 Vet. App. at 115-116.  

With regard to a TDIU extra-schedular referral under 38 C.F.R. § 4.16(b), the Board sees the issue of TDIU has not been formally appealed to the Board.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating or increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating or increased rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial or increased rating is sought, then part and parcel with the initial or increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Overall, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial and increased rating claims on appeal, as there is some evidence of difficulty maintaining gainful employment since 2006.  Since entitlement to a TDIU is part of the Veteran's initial and increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran currently has the following service-connected disabilities:  IVDS and herniated disc of the lumbar spine, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  His combined service-connected disability rating is 50 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  In determining the combined rating, the Board has considered the bilateral factor for the lower extremities and the fact that all his disabilities ultimately are rated as one disability stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Regardless, he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, it appears the Veteran has not worked since 2006, although there is little to no evidence of record from 2008 to 2012.  During the course of his initial and increased rating claims on appeal, the Veteran has submitted assertions that he is unemployable due to his service-connected low back and radiculopathy disabilities.  See September 2006 NOD; February 2007 VA Form 9; April 2008 TDIU application.  Moreover, the March 2008 VA examiner reflected on both the physical and sedentary impairments to the Veteran's ability to work due to his low back, but did not offer a definitive medical opinion as to employability.  But since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected lumbar spine with radiculopathy disabilities, a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

The Board emphasizes entitlement to an extra-schedular rating under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  See also Thun, 22 Vet. App. at 117.  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand, since both have been reasonably raised by the evidence of record.

The Board realizes it cannot assign an extra-schedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, the Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is making the referral.    

In conclusion, the Board refers the issues of a TDIU and increased ratings for a lumbar spine with lower extremity radiculopathy disabilities to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran to ascertain where he has had any additional relevant treatment at a VA facility since July 2008.  Then obtain the records of any relevant medical treatment after July 2008, including records from the VA Medical Center (VAMC) in Bath, New York, and VA Community Based Outpatient Clinic (CBOC) in Elmira, New York.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician for the Veteran's lumbar spine IVDS and lower extremity radiculopathy. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected lumbar spine and radiculopathy disorders, their effect on his occupational and social functioning, and their impact on his daily activities.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) The examiner must provide detailed findings regarding physical examination of the Veteran's low back and radiculopathy disabilities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide a diagnosis for each disease or injury of the low back and lower extremities noted on examination.

(d) For the low back, the examiner must report the complete range of motion findings for the low back disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(e) For the low back, the examiner must indicate whether the Veteran's IVDS causes incapacitating episodes and their total duration (in weeks) during the last 12 months. (Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.)  

(f) For the low back, the examiner the examiner must indicate whether there is evidence supporting a diagnosis of favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.    

(g) For the right and left lower extremity radiculopathy, the examiner must also comment on the severity of the Veteran's neuropathy or sciatica or radiculopathy for each lower extremity (mild, moderate, moderately severe, or severe).

(h) Finally, for purposes of entitlement to a TDIU, the VA examiner must opine whether it is at least as likely as not (50 percent or more probable) the combined effects of the Veteran's service-connected lumbar spine and lower extremity radiculopathy disabilities render him unable to secure and follow a substantially gainful occupation.  In making this determination, do not consider the effect of any nonservice-connected disabiities and advancing age.  The examiner must provide a rationale for the opinion rendered, with consideration of the Veteran's interview and the pertinent medical and lay evidence of record.  

3. After completing the above VA examination, the RO/AMC must submit the claims for TDIU and increased ratings for lumbar spine IVDS with lower extremity radiculopathy to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b), merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The extra-schedular evaluation must address both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b). Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered.  

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the TDIU and increased rating claims on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

